Emery, J.
The use of what were known as “general warrants” for search had become so oppressive under royal authority the people of Maine, in common with those of other states, undertook to safeguard themselves against them by the constitutional provision that “ no warrant to search any place, or seize any person or thing, shall issue without a special designation of the place to be searched.” Const, of Maine, Art. I, sec. ñ. B. S., c. 133, sec. 14. In the warrant in-this case the “special designation of the place to be searched” is as follows: “A certain building and its appurtenances thereunto belonging known as Hotel Davis used and occupied by said Duane (the respondent) as a dwelling house in part and in part as an inn situated on the south side of Main Street in the village of Waldoboro in said Waldoboro, and the premises occupied bv Edwin O. Clark on the east south, and the premises occupied by Gardiner J. Nash on the west side of said building.” The return of the officer on the warrant is this: “By virtue of the within warrant I have entered the within described premises and searched the said premises,” &c.
As it reads, the warrant assumes to authorize and even direct a search of three distinct premises, each occupied by a different person. This makes it a species of general warrant. If a magistrate can lawfully issue a single warrant, upon a single complaint, to search three distinct premises, each occupied by a different person, he can lawfully issue a single warrant for the search of any number of premises each occupied by a different person. This would practical ly be a return to that system of general warrants so emphatically forbidden by the constitution and statute. This court in State v. Robinson, 33 Maine, 564, in speaking of search warrants said, per Shepley, C. J.: *449“That cannot be considered a special designation of the place (to be searched) which if used in a conveyance would not convey it and which would not confine the search to one building or place.” We think this the true interpretation of the constitution and statute.
The counsel for the state contends that really only one place is described in the warrant, the Hotel Davis, and that the Clark and Nash premises were named simply as boundaries of the hotel lot on either side. Unfortunately for this contention there are in the warrant no words, such as “between” or “bounded by” or other words, indicating that the Clark and Nash premises were boundaries merely and were not to be searched. Those premises cannot be excluded from the scope of the warrant without reading into the warrant important words not found there. Even if such words could be read into such a description in a deed without having the deed reformed in equity, they cannot under any rule of criminal pleading be read into so sharp and summary a criminal process as a search warrant.
The demurrer is to the warrant as well as the complaint, and we think it must be sustained.

Exceptions sustained. Demurrer sustained. Warrant adjudged invalid.